DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.        In response to the Office action dated on 09/27/2021 the Amendment has been received on 12/27/2021.
          The specification has been amended.          Claims 1-5 are currently pending in this application.

Response to Arguments

3.       Applicant’s arguments, see pages 4-6, filed on 12/27/2021, with respect to claims 1-5 have been fully considered and are persuasive. Therefore, all of the previous rejections provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

4.        Claims 1-5 are allowed.

            With respect to claim 1, the most relevant prior art, Hosack (US Patent 4,926,225)    teaches a method of making an apparatus suitable for detecting X-ray, the method comprising (see abstract; Figs. 1a-3; column 3, line 4 – column 4, line 44): obtaining a semiconductor substrate (10 and 12) with a first electrical contact (32) on a first surface (30) and a second electrical contact (64) on a second surface opposite the first surface, the second electrical contact comprising a plurality of discrete portions; forming a 
    PNG
    media_image1.png
    268
    433
    media_image1.png
    Greyscale
plurality of trenches (26) extending into at least 70% of a thickness of the semiconductor substrate (12), 

    PNG
    media_image2.png
    206
    254
    media_image2.png
    Greyscale
(see abstract; Figs. 1a-3; column 3, line 4 – column 4, line 44) wherein the plurality of trenches partially encircle each of the discrete portions (see Figs. 2 and 3) but fail to explicitly teach or make obvious that plurality of trenches completely encircle each of the discrete portions as claimed in combination with all of the remaining limitations of the claim.
             Claims 2-5 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaltalioglu et al. (US Patent 7,871,902 B2; see abstract; Figs. 1-8a; column 5, line 7 – column 7, line 44),  Zeman et al. (US PAP 2012/0146174 A1; see Fig. 1 and paragraph 0029); Cabral, Jr. et al. (US PAP 2005/01042216 A1; see Fig. 1; paragraphs 0030 and 0056; Fig. 1); Masuda et al. (US PAP 2016/0112614 A1; see abstract; Fig. 4; paragraphs 0075 and 0200); Kim et al. (US PAP 2015/0349122 A1; see abstract; paragraphs 011, 0022, 0023, 0054, 0055 and 0084); Suzuki et al. (US PAP 2015/0084144 A1; see abstract; paragraphs 0125, 0126 and 0311) and Kawamura (US PAP 2015/0069471 A1; see paragraphs 0012, 0014, 0080, 0088, 0142, 0164, 0169 and 0179) teach multiple solid-state imaging devices suitable for detecting X-rays comprising semiconductor substrates with plurality of trenches. 
7.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884                                                                                                                                                                                                       /I.K./   January 26, 2022